Citation Nr: 0431638	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease or the cervical spine, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
periodontal disease with bone loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965 and from October 1966 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO denied 
entitlement to increased ratings for degenerative disc 
disease of the lumbar spine, degenerative disc disease of the 
cervical spine and periodentital disease with bone loss.  The 
veteran was notified of that determination by a letter dated 
later that month.  The veteran filed his notice of 
disagreement with respect to these denials in October 2000.  
The RO responded by issuing a statement of the case in 
December 2000.  In December 2000, the veteran also provided 
testimony at an RO hearing.  At that time, he presented 
testimony with respect to all three issues.  The subsequent 
hearing officer's decision, issued in June 2001, reflects an 
increased disability rating from 20 to 40 percent rating for 
degenerative disc disease of the lumbar spine from May 2001.  
The RO issued a statement of the case reflective of the 
hearing officer's decision in June 2001.  The veteran 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in October 2001.  At that time, the veteran 
indicated that he wanted to pursue only the claims of 
entitlement to an increased ratings for degenerative disc 
disease of the cervical spine and for periodontal disease 
with bone loss.  Hence, the issues on appeal are limited to 
those set forth on the title page of the decision.  

The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability in July 2004.  This matter is referred to the RO 
for all appropriate development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
Additional development is necessary prior to completion of 
appellate review issues on appeal.  Initially, the Board 
notes that the veteran has not been afforded VCAA notice with 
respect to the increased rating claims.  Thus, the duties to 
assist and to notify the veteran have not been complied with.  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Specifically, with respect to the issue of entitlement to a 
higher rating for the service-connected cervical spine 
disability, the Board observes that the schedule for ratings 
of the spine disabilities have been revised, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  Although the veteran was advised of these changes in 
the May 2004 supplemental statement of the case, additional 
examination should be performed in order to evaluate the 
veteran under these new criteria.  

In addition, the Board observes that the veteran should be 
afforded a dental examination in order to determine the 
current nature and severity of his service-connected 
periodontal disease and bone loss.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should afford the veteran a 
spine examination in order to determine 
the current nature and severity of his 
service-connected cervical spine 
disability.  All indicated special 
studies and tests including range of 
motions studies should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected 
cervical spine disability.  

i.  The examiner is requested to 
provide complete information 
concerning the range of motion, 
including flexion, extension, 
lateral flexion in each direction 
and rotation in each direction.  

ii.  With respect to the orthopedic 
examination:  A.  The examiner 
should note actual values for 
active, passive, as well as values 
considered to be normal ranges of 
motion for the veteran.  The 
examiner should state whether the 
veteran currently has ankylosis and 
if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome in the 
cervical spine associated with the 
veteran's service-connected 
disability.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine that are present 
constantly, or nearly so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical spine.  If 
so, and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected cervical spine disability.  

The examiner is requested to comment 
on the nature and extent of any 
chronic neurologic manifestations-
i.e., neurological signs and 
symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
cervical spine from the orthopedic 
signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected cervical spine 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

3.  The veteran should be afforded a 
dental examination in order to determine 
the current nature and severity of 
periodental disease with bone loss.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.   
The examiner is asked to stated whether 
all upper and lower anterior teeth are 
missing due the service-connected 
periodontal disease and bone loss.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



